                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 INFODELI, LLC et al.,                           )
                                                 )
        Plaintiffs,                              )
                                                 )
        v.                                       )     Case No. 4:15-cv-00364-BCW
                                                 )
 WESTERN ROBIDOUX, INC., et al.,                 )
                                                 )
        Defendants.                              )


          MOTION AND MEMORANDUM IN SUPPORT TO CLARIFY,
         OR IN THE ALTERNATIVE, FOR AN ORDER TO SHOW CAUSE
       WHY CERTAIN MISSTATEMENTS ATTRIBUTED TO PLAINTIFFS’
       EXPERT DR. LEVY BY DEFENDANTS IN THEIR DAUBERT REPLY
 BRIEF (ECF #731) SHOULD NOT BE STRICKEN AS INCORRECT ATTRIBUTIONS

       Plaintiffs recently reviewed Defendants’ Reply Suggestions in Support of Motion to

Exclude Expert Testimony of Daniel Levy (ECF #731). Defendants’ Reply incorrectly ascribes

opinions and positions to Dr. Levy that he did not give or take, either in his Expert Report (ECF

#694-2), in his Deposition testimony (ECF #694-4) or in his Rebuttal Report (ECF #694-1).

       As Defendants’ Reply incorrectly attributes certain positions to Dr. Levy that he did not

make, Plaintiffs respectfully move to clarify the record to accurately reflect the opinions and

positions Dr. Levy gave or took, or in the alternative, ask the Court for an Order requiring

Defendants to show cause why the Court should not strike the misstatements from Defendants’

Reply brief as factually untrue and factually unsupported.

       The attached Chart, Ex. 1 hereto, details the misstatements incorrectly attributed to Dr.

Levy by Defendants in their Reply (ECF #731), and cites to Dr. Levy’s actual opinions or

testimony in the current record. No argument is made in this motion or in the chart such that this

Motion could be misconstrued as an improper surreply. Thus, Plaintiffs seek to clarify the true



                                                 1

        Case 4:15-cv-00364-BCW Document 780 Filed 07/11/19 Page 1 of 4
nature of Dr. Levy’s opinions and positions, or in the alternative, have the Court enter a show

cause order to require Defendants to explain why the incorrect statements should not be stricken.

       Plaintiffs’ other option would be to write and serve a Rule 11 motion and serve it on

opposing counsel (see, e.g., Rule 11(b)(3)), and then wait 30 days to see if Defendants agree with

Plaintiffs’ position that they miscited Dr. Levy’s opinions and testimony, and if they do not, then

file the motion. Or, Plaintiffs could hope that the Court issues a Rule 11 order sua sponte. See

Jenkins v. Methodist Hosps., 478 F.3d 255, 263 (5th Cir. 2007)). Either option is not really what

Plaintiffs are looking to accomplish. Plaintiffs prefer to simply make sure that Dr. Levy’s

opinions and positions are correctly stated in the record, and a Daubert motion excluding his

testimony is not granted based upon opinions he did not give or positions he did not take.

       For the above reasons, Plaintiffs pray that the record be clarified or that a show cause

order issue requiring Defendants to explain why the misstatements should not be stricken from

Defendants’ Reply (ECF #731).


                                              Respectfully submitted,

                                              CAREY, DANIS & LOWE

                                              By:         /s/ Paul A. Maddock
                                                      Jeffrey J. Lowe
                                                      Paul A. Maddock
                                                      Of Counsel
                                                      8235 Forsyth Blvd., Ste. 1100
                                                      St. Louis, MO 63105
                                                      Telephone: 314-678-1205
                                                      Facsimile: 314-339-8393
                                                      pmaddock@careydanis.com




                                                  2

        Case 4:15-cv-00364-BCW Document 780 Filed 07/11/19 Page 2 of 4
                            WILLIAMS DIRKS DAMERON LLC
                                  Eric L. Dirks, MO State Bar No. 54921
                                  Email: dirks@williamsdirks.com
                                  1100 Main Street, Suite 2600
                                  Kansas City, Missouri 64105
                                  Telephone: 816-945-7110
                                  Facsimile: 816-945-7118

                            CALDWELL LAW FIRM, P.C.
                               Kenneth N. Caldwell,
                               1201 NW Briarcliff Pkwy, 2nd Floor
                               Kansas City, MO 64116
                               Telephone: (816) 673-7655

                             LAW OFFICE OF JOSEPH K. EISCHENS, LLC
                               Joseph K. Eischens
                               8013 Park Ridge Drive
                               Parkville, MO 64152
                               Telephone: 816-945-6393

                            ATTORNEYS FOR THE PLAINTIFFS
                            BREHT C. BURRI and INFODELI, LLC




                              3

Case 4:15-cv-00364-BCW Document 780 Filed 07/11/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

      I hereby certify that on July 11, 2019, a true and correct copy of the foregoing was served
on opposing counsel via the CM/ECF system and by email if sent to the Clerk.

Mr. Sean Colligan
Stinson Leonard Street LLP
1201 Walnut, Suite 2900
Kansas City, MO 64106
sean.colligan@stinsonleonard.com
Counsel for CEVA and Mr. Fairchild

Mr. Peter Knops
14617 Pawnee St.
Leawood, KS
pknop55@gmail.com
Counsel for Engage Mobile, certain Engage Mobile employees, certain ex-employees and certain
Engage Mobile contractors.

Mr. Daniel E. Blegen                        Mr. Nicholas B. Clifford
German, May PC                              Tucker Ellis, LLP
1201 Walnut Street, Suite 2000              100 South Fourth Street, Suite 600Kansas City, MO
64106                                       St. Louis, MO 63102
Dan@germanmay.com                           Nicholas.Clifford@tuckerellis.com



                                               /s/ Paul A. Maddock
                                            Paul A. Maddock




                                               4

        Case 4:15-cv-00364-BCW Document 780 Filed 07/11/19 Page 4 of 4
